DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/07/2022 has been entered. Claim 1 has been amended. Claims 1-20 are pending. Applicants amendment to the claims have overcome 112(b) rejection previously set forth in the Non-Final Rejection mailed 03/15/2021.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2015-227094 A – of record as 6321458B2), in view of Takahashi (US 2017/0036488 A1 – of record).
The examiner provides marked-up reproductions of applicable drawings (as needed) to facilitate discussion of the prior art.
Kato discloses a tire comprising: a tread portion comprising land portions 3, 31, 32 defined by main grooves 21, 22, 23, wherein the land portions 3, 31, 32 comprise a crown land portion 3 disposed on a tire equator CL and having a first crown edge extending in a tire circumferential direction on one side of the tire equator, and a second crown edge extending in the tire circumferential direction on an other side of the tire equator.

[AltContent: arrow][AltContent: textbox (Second crown edge)][AltContent: arrow][AltContent: textbox (First crown edge)]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The crown land portion further has a plurality of crown lateral grooves 4 extending from the first crown edge to terminate within the crown land portion 3, and crown sipes 5 including first sipe elements 51 extending from the crown lateral grooves 4 toward the second crown edge, and wherein the first sipe elements 51 intersect extend from the crown lateral grooves 4 at an obtuse angle, see figure above.
While Kato discloses a preferable crown lateral groove length of up to 50% of the land portion; it does not explicitly disclose the crown lateral grooves extend from the first crown edge to beyond the tire equator. In any event it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so since:
Takahashi discloses a large groove area ratio is vital to improving wet performance, and if the groove area ratio is too large, the ground contact area may decrease, thus reducing the grip and steering stability of the tire. And to fulfill the competing requirements Takahashi tread pattern includes rib land portion 130 having lateral grooves 43 disposed thereon. The lateral groove 43 are configured to extend from a circumferential groove 20 on a left side edge/first crown edge of the rib land portion 130 to a position on the opposite of the tire equator CL and thereby terminate within the rib land portion 130. Takahashi further discloses such a configuration allows water to be discharged into the circumferential groove during rotation of the tire, see FIG. 3, [0002]-[0005] and [0093].
Regarding claim 2,
Claim Interpretation: The limitation “the tread portion has an asymmetric pattern that designates a mounting direction to a vehicle and wherein when the tire is mounted to the vehicle, the first crown edge, in the mounting direction, is disposed on an outer side of the vehicle and the second crown edge is disposed on an inner side of the vehicle” is considered intended use as the limitation does not provide structure which would delineate a tire inside from a tire outside.
In any event, modified Kato discloses a tread pattern which is asymmetric and under the broadest reasonable interpretation afforded the examiner, the portions of the tread pattern which extend between the equatorial plane CL of the center rib 3 and the furthest leftmost portion of the left rib 32 is construed as an outside of the tread when the tire is mounted on the vehicle; and likewise the portion between the center rib 3 and the furthest rightmost portion of the right rib 32 is construed as an inside of the tread, see Kato FIG. 1. 

[AltContent: connector][AltContent: textbox (Outer side when mounted )][AltContent: connector]
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
[AltContent: textbox (Inner side when mounted)]

Regarding claims 3-5, modified Kato discloses the crown sipes further include second sipe elements 52 extending so as to form a bend with the first sipe elements 51; wherein the second sipe elements 52 intersect the first sipe elements 51 at an obtuse angle; and with guidance provided by the figures an absolute value of |α-β| < 30°, where α ≈ an angle at which the crown lateral grooves and the first sipe element intersect each other, and β ≈ an angle at which the first sipe element and second sipe element intersect each other.
[AltContent: connector][AltContent: textbox (α)][AltContent: arc][AltContent: connector][AltContent: textbox (β)][AltContent: arc]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 7, modified Kato discloses a length of each crown lateral groove in a tire axial direction is 51% to 70% of a width, in the tire axial direction, of the crown land portion, see Takahashi FIG. 3.
Regarding claims 15-20, modified Kato discloses each of the main grooves 34, 33, 31, 32 has a groove width between 9.0 mm and 10.0 mm which meets the claimed not less than 3.0 mm; and wherein a total number of the main grooves disposed in the thread portion is four, and wherein a number of the land portions that are defined in the tread portion is five; and wherein each crown lateral groove is tilted relative to a tire axial direction, see Takahashi FIG. 1, [0082]; and where to ensure water drainage performance, the angle formed between the third lug groove 43 – (construed as a crown lateral groove) and the tire width direction is preferably from 30° to 45° which meets the claimed 10°-50°, see Takahashi [0093]; and wherein the crown land portion comprises grooves consisting of the crown lateral grooves, see Takahashi FIG. 2; and wherein the first crown edge comprises grooves consisting only of the crown lateral grooves, and wherein no sipes are formed in the first crown edge, see Takahashi FIG. 2; and wherein the crown sipes further include second sipe elements extending so as to form a bend with the first sipe elements, see the figure in the rejection of claim 3.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2015-227094 A – of record as 6321458B2), in view of Takahashi (US 2017/0036488 A1 – of record), as applied to claim 1 above, and further in view of Mukai (US 2016/0185160 A1 – of record).
Regarding claim 6, modified Kato does not explicitly disclose the obtuse angle at which the first sipe elements and the crown lateral grooves intersect each other is greater than 90° and not greater than 145°.
Mukai discloses a tire suitable for a highly balanced enhancement of steering stability and drainage capability, see [0003]. The tire being configured to have an angle made by middle lug groove and middle linked sipe may be set appropriately. A greater angle may fail to set directions of deformation of middle land section to be different enough on the middle linked sipe side and on the middle lug-groove side. Thus, steering stability may not be improved. On the other hand, a smaller angle causes middle linked sipe and middle lug groove to bend sharply, and middle land section may deform significantly as a result. Accordingly, steering stability may not be improved sufficiently. From those viewpoints, angle is preferred to be at least 85 degrees and no greater than 95 degrees.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the obtuse angle at which the first sipe elements and the crown lateral grooves intersect each other within the claimed range as taught by Mukai to provide the tire with a means for further improving steering stability.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2015-227094 A – of record as 6321458B2), in view of Takahashi (US 2017/0036488 A1 – of record), as applied to claim 1 above, and further in view of Mori (US 2018/0345734 A1 – of record).
Regarding claims 8-9, while modified Kato discloses the use of a first middle land portion, including first and second middle sipes; it does not explicitly disclose the second middle sipe is shorter than the first middle sipe.
Mori discloses a tire suitable for providing sustained excellent snow and ice performance of the tire without sacrificing steering stability on dry roads, see [0001]. The tire is configured to have first semi-closed sipes 31 – (construed as first middle sipes) and second semi-closed sipes 32 – (construed as second middle sipes) disposed on a middle land portion adjacent to the first crown edge of the crown land portion across a first crown main groove; and where both terminate within the land portion; the first semi-closed sipes 31 has a longer length than the second semi-closed sipes 32; and both are tilted relative to the tire axial direction in the same direction. Mori further discloses the rigidity of the land portion in a central portion in the tire circumferential direction is maintained, therefore, it is possible to effectively maintain the steering stability on dry roads.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the middle land portion of modified Kato in the claimed manner as taught by Mori to provide the tire with the aforementioned benefits.
Regarding claims 10-11, modified Kato discloses the use of an inner land portion 53 – (construed as a first middle land portion) that is defined between a first inner circumferential groove 33 – (construed as a first crown main groove) and a second inner circumferential groove 34 – (construed as a second shoulder main groove) disposed outward of the first inner circumferential groove in the tire axial direction, and wherein the inner land portion further includes a plurality of fifth lug grooves 45 – (construed as first middle lateral grooves) extending from the second inner circumferential groove and terminating in the inner land portion; wherein each fifth lug groove has a groove width greater than each third lug groove 43 – (construed as a crown lateral groove), see Takahashi FIG.2. 
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP 2015-227094 A – of record as 6321458B2), in view of Takahashi (US 2017/0036488 A1 – of record), as applied to claim 1 above, and further in view of at least one of Yamaoka (US 2016/0303919 A1 – of record –family member EP 3081398 A1) or Kujime (US 2013/0186532 A1 – of record).
Regarding claims 12-14, while modified Kato discloses the use of a second middle land portion; it does not explicitly disclose the second middle land portion includes third middle sipe which extends completely across the second land portion and a second middle lateral groove extending across the land portion to terminate within the second middle land portion.
Yamaoka discloses a tread pattern having an inner lug grooves 11 – (construed as a second middle lateral grooves) which extends from a crown main groove and terminates within the middle land portion 7. This being advantageous for increasing snow traction while ensuing land portion rigidity, see [0039] - [0040]; and a main middle sipes 31 – (construed as a second middle sipes) which extend completely across the land portion. This being advantageous for mitigating strain of the land portion when coming into contact with the ground and prevent uneven wear caused on the land portion, see [0060] - [0061]. Additionally, both are tilted relative to the axial direction of the tire in the same direction; and the opening width of the inner lug grooves 11 – (construed as a second middle lateral grooves) are wider than the opening widths of the crown lug grooves 40 – (construed as crown lateral grooves).
Kujime discloses a reference tread pattern which shows a favorable balance of noise performance, drainage performance and steering stability. The tread pattern is configured to have an inboard middle land portion 4B having disposed thereon an inboard middle lateral grooves 6B – (construed as a second middle lateral grooves) which extends from an inboard center main groove 3A and terminates within the inboard middle land portion. This being advantageous for improving the steering stability and drainage performance, see FIG. 6, [0049], Table 1; and inboard middle sipes 5B – (construed as a second middle sipes) which extend completely across the land portion. Additionally, both are tilted relative to the axial direction of the tire in the same direction.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the middle land portion of modified Kato in the claimed manner as taught by Yamaoka or Kujime to provide the tire with the aforementioned benefits.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.


/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749